NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR ROBINSON,                                No. 20-16429

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00829-JCM-NJK

 v.
                                                MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Victor Robinson appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal and state law claims in connection

with his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Robinson’s

excessive force, assault, and battery claims because Robinson failed to raise a

genuine dispute of material fact as to whether defendant Bunn used an

unreasonable amount of force against him. See Tuuamalemalo v. Greene, 946 F.3d

471, 478 (9th Cir. 2019) (under Nevada law, police officers can use the amount of

force which appears reasonably necessary); Espinosa v. City & County of San

Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (setting forth elements of an

excessive force claim); see also Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt the

version of the facts for purposes of ruling on a motion for summary judgment.”).

      The district court properly granted summary judgment on Robinson’s equal

protection claim because Robinson failed to raise a genuine dispute of material fact

as to whether Bunn discriminated against him on the basis of his membership in a

protected class. See Hartmann v. Cal. Dep’t of Corrs. & Rehab., 707 F.3d 1114,

1123 (9th Cir. 2013) (“To prevail on an Equal Protection claim brought under §

1983, [plaintiff] must allege facts plausibly showing that the defendants acted with

an intent or purpose to discriminate against [him] based upon membership in a

protected class.” (citations and internal quotation marks omitted)).

      AFFIRMED.


                                          2                                    20-16429